Citation Nr: 1146960	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  00-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a back disorder. 


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter originally came before the Board of Veterans' Appeals  (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in North Little Rock, Arkansas. 

In January 2006, the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  In August 2006, the Board denied the Veteran's claims.  This decision was appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter to the Board for compliance with the terms of the Joint Motion.  The Board then remanded the Veteran's claim in 2008 for development in compliance with the Joint Motion.

In April 2009, the Board again denied the Veteran's claims.  This decision was appealed to the Court.  In a memorandum decision dated in February 2011, the Court, in pertinent part, vacated the Board's decision with respect to the issues of entitlement to service connection for left and right shoulder disorders, left and right knee disorders, and a back disorder, and remanded the matter to the Board for further proceedings consistent with the Court's decision.

The issues of entitlement to service connection for a left shoulder disorder, a right knee disorder, and a back disorder are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's in-service treatment for right shoulder pain resolved without residual disability. 

2.  The Veteran's current right shoulder disorder, diagnosed as mild arthritis, began many years after service and was not caused by any incident of service. 

3.  The Veteran's in-service treatment for left knee pain resolved without residual disability. 

4.  The Veteran's current left knee disorder, diagnosed as mild arthritis and mild patellofemoral syndrome, began many years after service and was not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder, diagnosed as mild arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2.  A left knee disorder, diagnosed as mild arthritis and mild patellofemoral syndrome, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Consistent with the above, a claimant may establish service connection if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  § 3.303(b).  See Savage v. Gober, 10 Vet .App. 488 (1997).  Likewise, the claimant may establish service connection by continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495.

The Board must assess the credibility and weight of all the evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Shoulder 

The Veteran filed his claim seeking service connection for a right shoulder disorder in December 1999.  At his hearing before the Board in January 2006, the Veteran testified that he injured both of his shoulders while playing football during his active duty military service.  At a hearing before the RO in January 2003, the Veteran denied having sustained any injury to his right shoulder during service, but he testified that his physician had told him that he injured his right shoulder due to his overcompensating for an injured left shoulder.  

The Veteran served on active duty in the Army from September 1967 to September 1969.  Service treatment records indicate that in January 1968, the Veteran reported feeling pain in the right deltoid muscle which had begun just before playing basketball the day before. A physical examination revealed diffuse tenderness of the right deltoid muscle. The Veteran was given medication, and told to avoid heavy lifting for three days.  A year later, in February 1969, the Veteran again reported having had right shoulder pain over the previous two weeks.  The report concluded with an impression of tendonitis, and recommended range of motion exercises.  A subsequent treatment report, dated in February 1969, noted that the Veteran was receiving physical therapy, consisting of range of motion exercises and heat, for bursitis of the right shoulder.  A March 1969 treatment report noted that the Veteran's right shoulder condition had improved and that the range of motion in his shoulder was now within normal limits.  No additional complaints of or treatment for a right shoulder disorder were indicated; and the Veteran's separation examination, performed in July 1969, found his upper extremities to be normal.  Additionally, the Veteran denied having a painful or trick shoulder on a medical history survey completed in conjunction with his separation physical. 

Following his discharge from the service, the first episode of treatment for a shoulder disorder occurred in September 1978, nearly a decade after the Veteran separated from service, when he complained of neck pain on lifting and of right lateral rotation since that morning.  However, the Veteran denied any previous episode or injury to his shoulders at that appointment, and while a physical examination revealed tightness in the muscles of the shoulders, no follow-up treatment was ordered. 

In June 1996, the Veteran underwent an initial evaluation for physical therapy.  The report noted the "onset of pain in the cervical and right shoulder region was on December 1, 1993 after a work related injury which involved picking up a case of bleach."  The report noted that the Veteran was employed as an order filler at a food distribution center.  The Veteran subsequently began physical therapy.  A treatment report from June 1996 noted that the Veteran continued to complain about bilateral upper trapezius pain, but physical therapy was discontinued since none of his goals were being met. 

In February 2005, X-rays of the Veteran's shoulders revealed degenerative joint disease/osteoarthritis.  However, while the Veteran's in-service history of shoulder pain was noted, there was no medical opinion of record suggesting that the Veteran's shoulder arthritis was related to his time in service. 

In April 2005, a VA joints examination was conducted.  The VA examiner indicated that he had reviewed the Veteran's claims folders, noting the Veteran's in-service treatment of his right shoulder.  The Veteran reported that his right shoulder had hurt on and off ever since his in-service injury, but he indicated that the pain in his right shoulder had only become severe five years earlier.  A physical examination of the right shoulder revealed full forward flexion and full abduction.  The Veteran exhibited a positive nerve impingement sign and a positive Hawkins sign.  He had good muscle strength.  There was pain in the parascapular musculature and trapezius muscle coming out of the neck.  X-rays revealed arthritis in the right shoulder, which the examiner noted was age-appropriate.  The report concluded with a diagnosis of mild arthritis, right shoulder.  The VA examiner further opined that he did not see a correlation between the Veteran's current right shoulder condition and his shoulder injuries during active duty service, explaining that the Veteran's in-service condition was described as tendonitis, and that the Veteran now seemed to have good muscle strength.  The examiner also noted that the Veteran's current arthritis in the shoulder was mild and age appropriate. 

Numerous records were obtained from the Social Security Administration (SSA) and reviewed; however, the records fail to show any shoulder treatment earlier than the 1978 treatment records that have already been associated with the Veteran's claims file.  Furthermore, no medical opinion was contained in the SSA records that in any way challenges the VA examiner's opinion. 

The Veteran's wife wrote a letter dated in January 2003 indicating that since returning from service, the Veteran had complained of muscle pain, including in his right shoulder.  

The Veteran and his wife are competent to report that the Veteran injured his right shoulder in service and that he had shoulder problems during and after service, because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, the evidence of record, which includes statements made by the Veteran during treatment and VA examinations, contradicts the Veteran's and his wife's statements that right shoulder symptoms were present since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran denied shoulder problems at separation from service, and the only documented right shoulder complaint prior to 1996 was one finding of shoulder muscle tightness in 1978.  In June 1996, the Veteran identified the onset of his right shoulder pain as a work-related injury in 1993.  Thus, the Board does not find these statements and contentions from the Veteran and his wife to be credible.  

On the other hand, a physician has reviewed the Veteran's medical records and examined the Veteran, finding that the Veteran's current right shoulder disorder, diagnosed as mild arthritis, was not related to service.  As the opinion was based upon review of the claims file and a physical examination, it is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board notes the appellant's argument that the April 2005 VA examination was inadequate because the examiner did not specifically state whether it was at least as likely as not that the right shoulder disability was incurred in service, and that the examiner's statement that he did "not see much correlation" was ambiguous and not sufficient to support a finding that the claimed condition was not incurred in service.  The Board disagrees.  The April 2005 VA examiner in fact provided a narrative history of the Veteran's claimed condition after review of the claims folder and interview with the Veteran.  He conducted a physical examination and obtained X-rays.  The examiner then explained that he did not see much correlation between the Veteran's arthritis and injuries in service; he noted that while the Veteran injured his shoulder in service, the inservice findings were of tendonitis, and he now had good muscle strength.  The examiner further explained that the Veteran did not have problems with his rotator cuff, that there was no arthritis evidence from X-rays, and that he did not see anything pathologic in the right shoulder.  The examiner also relied on X-rays, physical examination, and interview with the Veteran in reaching his conclusion that the Veteran's currently had mild age-appropriate arthritis.  In short, the examiner considered the Veteran's prior medical history and examinations and described his findings in sufficient detail after performing a physical examination and interview with the Veteran.  There is sufficient basis for the Board to rely on the examiner's opinion regarding the relationship between the inservice injury and the current right shoulder condition.

In reaching the conclusion that the Veteran's right shoulder disability was not related to service, the Board finds it relevant that the Veteran's post service employment was in a physically rigorous position, which runs counter to a finding of an ongoing chronic right shoulder disorder following the Veteran's discharge from the service.  For example, a treatment report, dated in February 1979, noted that the Veteran worked at a Safeway warehouse, and that he got a great deal of exercise working there.  A February 1982 treatment report noted that the Veteran was employed as a warehouse order filler at Safeway.  At his September 1997 RO hearing, the Veteran testified that his job involved a lot of lifting, anywhere from 70 pounds down, and that he had been doing the same kind of work for the past 20 years.  He also testified that he has never had a sedentary job.  In a statement dated in October 2002 the Veteran indicated that he began working in the food distribution position in 1973.  At a January 2003 hearing before the RO, the Veteran testified that he aggravated his in-service shoulder injury in 1993.  Specifically, he indicated that a case of detergent fell approximately 30 feet landing on his outstretched arms as he tried to stop it.  He testified that this made his in-service injury worse. 

The Board notes that the Veteran's arthritis of the right shoulder was not diagnosed until 2005.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The weight of the credible evidence establishes that the Veteran's current right shoulder disorder began many years after service and was not caused by any incident of service.  As the preponderance of the evidence is against the claim for service connection for a right shoulder disorder, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is therefore denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Knee Disorder 

The Veteran is seeking service connection for a left knee disorder.  At the February 2006 hearing before the Board, the Veteran testified that he slipped and fell injuring his left knee during the summer of 1968. 

Service treatment records reveal that the Veteran sought treatment for left knee pain in June 1968 after spraining his knee.  It was noted that the Veteran had occasional left knee pain medially with stress, but his left knee was otherwise found to be normal on examination, and no further treatment was necessary.  No significant abnormality was noted on X-ray.  Furthermore, at his separation physical, the Veteran's lower extremities were found to be normal. 

Following his discharge from the service, the first complaints of a left knee disorder are not shown until many years later.  The earliest report, dated in January 1979, noted that the Veteran was being treated for rheumatic fever, and that he had complaints of joint pain particularly in the hands, knees and ankles.  Thereafter, the record reflects only sparse complaints of or treatment for a left knee disorder.  A treatment report dated in February 2000 noted his complaints of bilateral knee pain. 

A letter from G. Evans, M.D., dated in October 2000, noted that the Veteran was treated in service for a left knee condition.  Dr. Evans then noted that the Veteran's military service did not cause his present problem. 

In a statement dated in May 2004, D.H. Reid, a Certified Adult Nurse Practitioner, noted that she had known the Veteran since before he entered the military.  She stated that "upon his discharge from the military he presented with multiple complaints," including pain in the knees, which "to my knowledge have not resolved."

In April 2005, the Veteran underwent a VA joints examination.  The VA examiner reviewed the Veteran's claims folder; and found that the Veteran had extension to 0 degrees and flexion to 125 degrees in his left knee upon examination.  There was no effusion, and the left knee was stable to anterior, posterior, varus and valgus stress.  There was some palpable crepitance upon range of motion with some pain around the kneecap, but the Veteran was neurovascularly intact to the left lower extremity.  X-rays of the left knee revealed minimal arthritis, which the VA examiner noted was age appropriate.  The examiner diagnosed the Veteran with mild arthritis of left knee, and opined that there was no correlation between the Veteran's current arthritis and his injuries during service, explaining that the Veteran's arthritis was age appropriate; and noting that while the Veteran had mild patellofemoral syndrome, there was nothing that could be correlated to a twisting injury 30 years earlier.  

Numerous SSA records were obtained and reviewed; however, the medical records fail to show any knee treatment earlier than the treatment records from the late 1970s that have already been associated with the Veteran's claims file.  Furthermore, no medical opinion of record was contained in the SSA records that links the Veteran's current left knee disorder to his time in service. 

Based upon its review of the claims file, the Board concludes that the evidence is against the conclusion the Veteran has a chronic left knee disorder incurred during service.  To the extent that there was inservice treatment for left knee sprain, that condition is shown to have resolved prior to discharge when the lower extremities were shown to be normal. 

The Board also finds that the evidence of record does not support the conclusion there is a nexus or link between the Veteran's current left knee disorder and his active duty service.  The VA examiner in April 2005, based upon a review of the claims folders and physical examination of the Veteran, found no correlation between the two.  The examiner specifically discounted any link between the Veteran's current, age-related arthritis and mild patellofemoral syndrome, and the single instance of left knee sprain decades earlier.  The examiner's conclusion is supported by the lack of any ongoing treatment for a left knee disorder for many years following the Veteran's discharge from the service.  The statement of the nurse practitioner that the Veteran had complaints of knee pain following service which to her knowledge had not resolved, cannot constitute probative evidence of continuity of symptomatology given that she does not provide information specifying the degree of her contact with the Veteran over the years or her knowledge of his medical situation during the decades since his separation from service.  Likewise, the earliest post service record of a left knee complaint was recorded in the context of the Veteran's treatment for rheumatic fever, which initially manifested with joint pain, and required hospitalization.  It is reasonable to infer that during this investigation of symptoms, a notation documenting chronic left knee pain would have been made, had that been the case.  Moreover, it was specifically noted that on day 4 of the hospitalization, there was complete cessation of arthralgias, which belies any contention that there was an underlying chronic orthopedic knee pain since service.  

The Board notes the appellant's argument that the April 2005 VA examination was inadequate because the examiner did not specifically state whether it was at least as likely as not that the left knee disability was incurred in service, and that the examiner's statement that he did "not see much correlation" was ambiguous and not sufficient to support a finding that the claimed condition was not incurred in service.  Again, the Board disagrees.  The April 2005 VA examiner in fact provided a narrative history of the Veteran's claimed condition after review of the claims folder and interview with the Veteran.  He conducted a physical examination and obtained X-rays.  The examiner then explained that he did not see much correlation between the Veteran's current arthritis and the knee injury in service; he noted that there was not much to comment on on the left knee X-ray, that the current findings of mild arthritis were age-appropriate, and that nothing correlated mild patellofemoral syndrome with a 30-year old twisting injury of the knee.  The examiner also relied on X-rays, physical examination, and interview with the Veteran in reaching his conclusion that the Veteran's currently had mild age-appropriate arthritis.  In short, the examiner considered the Veteran's prior medical history and examinations and described his findings in sufficient detail after performing a physical examination and interview with the Veteran.  There is sufficient basis for the Board to rely on the examiner's opinion regarding the relationship between the inservice injury and the current left knee condition.

The Veteran attributes his current left knee disorder to his active duty service. However, as a layman, he lacks the competence to provide a medical opinion on diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report that he has experienced left knee pain since service, his statements to that effect are undercut by the normal lower extremity findings at separation from service and the lack of documented treatment for knee problems for ten years following service, and those show the discomfort was attributed to a recent bout of rheumatic fever, with the joint pain resolving after 4 days of treatment for that fever.  Thus, any contention or statement of left knee discomfort since service, is not considered credible.  Moreover, as noted above, the VA examiner has found no correlation between the currently diagnosed left knee pathology and the inservice diagnosis of left knee sprain.

The Board notes that the Veteran's arthritis of the left knee was not diagnosed until 2005.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The weight of the credible evidence establishes that the Veteran's current left knee disability, diagnosed as mild arthritis and mild patellofemoral syndrome, began many years after service and was not caused by any incident of service.  The condition was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection for left knee disorder, the benefit-of-the-doubt rule does not apply, and the claim is therefore denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by a letter dated in May 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  Furthermore, while the Veteran's case was returned to the Board by the Court, there was no allegation that the notice that had been provided was in any way inadequate. 

VA and private treatment records have been obtained, as were SSA records.  The Veteran was also provided with a VA examination (the report of which has been associated with the claims file, and the adequacy of which was described in the analysis above).  Additionally, the Veteran testified at a hearing before the Board. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for a right shoulder disorder is denied. 

Service connection for a left knee disorder is denied. 


REMAND

In light of the Court's decision, the Board finds that VA examinations are necessary to decide the remainder of the claims on appeal.  The Veteran contends that he injured his left shoulder, right knee, and back during service, and that he has experienced pain in these areas since separation from service.  The Veteran's wife provided a written statement dated in January 2003 in which she noted that the Veteran had complained since returning from service in 1969 of pain in the back, shoulders, and right knee, and there is recent evidence of diagnosed disability effecting these areas.  In these circumstances, the Veteran should be examined, and an opinion obtained as to whether any current relevant disability had its onset in service.  For completeness, the Board will set out below, some relevant facts regarding the claimed disabilities.  

In a statement dated in May 2004, D.H. Reid, a Certified Adult Nurse Practitioner, noted that she had known the Veteran since before he entered the military.  She stated that "upon his discharge from the military he presented with multiple complaints," including pain in the knees and low back, which "to my knowledge have not resolved."

Service treatment records are silent as to any complaints of or treatment for a left shoulder disorder; and the Veteran's upper extremities were found to be normal on his separation physical.  The first post service evidence of record noting complaints of a left shoulder disorder is dated in September 1978, nine years after the Veteran's discharge from service, when the Veteran complained about neck pain on lifting and right lateral rotation since that same morning.  The report also noted that the Veteran denied any previous episode or injury; and, while a physical examination revealed tightness in the muscles of the shoulders, no follow-up treatment was ordered.  A treatment letter, dated in December 1993 from S. Thompson, M.D., reported that the Veteran was working as an order filler at a food distribution warehouse in December 1993 when he began having trouble with his left shoulder and neck after lifting a case weighing about 30 to 40 pounds.  Physical examination revealed tenderness over the cervical spinous processes and into the left trapezius; but the report did not discuss or mention any prior ongoing shoulder injury, or any in-service shoulder injury.  In February 2005 X-rays of the Veteran's shoulders revealed degenerative joint disease/osteoarthritis.

At a prior hearing before the RO in April 1998, the Veteran testified that he injured his right knee during service in a swimming pool accident. At that time, he testified that his in-service treatment records erroneously referred to his left knee instead of his right.  Service treatment records revealed treatment for left knee pain from May 1968 to June 1968; but no complaints of right knee pain were indicated.  At his separation physical, the Veteran's lower extremities were found to be normal. 

A December 1978 report noted that the Veteran was hospitalized for rheumatic fever, and that he had just days earlier developed right knee arthralgia.  A follow-up treatment report, dated in January 1979, noted that the Veteran was still being treated for rheumatic fever, and that he had complaints of joint pain particularly in the hands, knees and ankles.  A subsequent treatment report, dated in October 1981 noted the Veteran's complaints of right knee pain and swelling for the past three days, but X-rays showed a radiographically normal right knee.  A report of diagnostic arthroscopy of the right knee in February 1982 noted that the Veteran did not have a distinct injury, but that he had had marked swelling of the right knee for the past three months following an episode of bending and crouching at work.  The report concluded with diagnoses of cartilage defect with significant synovitis.  In March 1997 the Veteran complained of right knee pain and effusion.  In December 2001 he was diagnosed with pes anserine bursitis or tendonitis; and degenerative joint disease or osteoarthritis in accordance with his age. 

Service treatment records reveal a single treatment for low back strain in August 1969.  The report noted that the condition was to be treated with aspirin and heat. No follow up treatment for or complaints of back pain were indicated.  The report of the Veteran's separation examination, performed in July 1969, noted that his neck and spine were normal.  In May 1978 the Veteran complained of having back pain for the past 24 hours, which he first noticed after moving boxes while at work.  A physical examination revealed left flank pain; and a subsequent treatment report from September 1978 noted complaints of pain in his neck and shoulder since that morning.  In January 1980 the Veteran again complained that he had low back pain which had increased after going to work.  In December 1986 the Veteran complained of left sided low back pain; and in September 1988, he was treated for complaints of low back pain for the past several weeks.  

A treatment report from S. Thompson, M.D., dated in December 1993, noted that the Veteran was an order filler, and was "lifting a case weighing about 30 to 40 pounds on 12-1-93 when he began having trouble with his left shoulder and neck area." X-rays revealed slight narrowing of the C4-C5 disc space with minimal anterior osteophyte.  Dr. Thompson noted that his symptoms were suggestive of a herniated disc.  A subsequent treatment report, dated in January 1994, noted that an MRI showed degenerative changes at multiple disc levels.  Specifically, there were diffuse bulges at C3-C4, C4-C5, and C6-C7. At the C4-C5 level, there appeared to be a left paracentral disc herniation, and the report noted that he was symptomatic on the left side.  

A treatment report dated in September 1995 concluded with an impression of a herniated disc at L4-L5 on the right side, with definite neurological findings.  At a physical therapy evaluation in June 1996 the Veteran was diagnosed with chronic neck and low back pain.  The report noted that the pain in the cervical and right shoulder region had its onset in December 1993 after a work related injury involving picking up a case of bleach. The report also noted the Veteran's complaints of low back pain, which radiated into the right lower extremity.  An MRI of the lumbar spine from September 1996 revealed degenerative changes at L2-L3 and L3-L4, with some bulging of the discs at that level but no evidence of nerve root impingement.  A hospitalization report, dated in April 1997, noted the Veteran's complaints of back, neck and shoulder pain for the past couple years; and he was diagnosed with chronic low back pain with radiculopathy.  An MRI in April 2002 showed degenerative disc disease involving the C3-C4, C4-C5, C5-C6 and C6-C7 disc levels; multilevel degenerative changes, including uncovertebral osteophytes and facet changes of the cervical spine; mild interval progression of degenerative disk disease at L1-L2; and stable early degenerative changes at L2-L3. 

The case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left shoulder, right knee, and back disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left shoulder, right knee, and/or back disorder had its onset during active service or is related to any in-service disease or injury.  

A detailed rationale for any opinion expressed should be provided.

2.  Thereafter, readjudicate the claims of entitlement to service connection for left shoulder, right knee, and back disorders, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If a decision with respect to the claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


